Citation Nr: 1439481	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-49 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a condition characterized by syncope, including as a result of exposure to heat, or any residuals of heat exposure.

2. Entitlement to service connection for a head disorder, including a seizure disorder, hyperventilation syndrome, anxiety reaction with hyperventilation, or any other disorder productive of nervous shakes.

3. Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a March 2009 rating decision issued by the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in May 2012.

The Board then remanded the case to the RO for additional development of the record in June 2012 and September 2013. 

In the September 2013 remand, the Board recharacterized the issues on appeal to more accurately reflect the Veteran's contentions.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

Unfortunately, the Board finds that further remand is needed regarding the Veteran's claims as the examinations of record are insufficient to enable the Board to make a decision as to the matters on appeal.

Regarding the Veteran's claim of service connection for a condition characterized by syncope, the Board reiterates that, at his May 2012 hearing, he testified about being exposed to high temperatures and sometimes passing out in the boiler room aboard ship in the Navy.

The Board found that the Veteran should be afforded a VA examination to determine the likely etiology of the claimed episodes of syncope during service. 

The March 2014 report of VA examination noted a diagnosis of vasovagal syncope. The examiner records that the Veteran experienced 2 fainting spells in 2012 (one on the way to VA; the other at the Fairhaven Moving Wall) and did not experience any fainting spells in service or otherwise.

However, the Board notes that the Veteran was seen for fainting spells in service diagnosed as hyperventilation syndrome with notation that they EPTE (existed prior to entry). 

Thus, to the extent that the examiner offers opinion as to etiology, the opinion appears to be based on an inaccurate factual premise and is of limited probative value. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Thus, addendum opinion would be instructive in allowing the Board to make a decision on this claim on appeal. 

In that vein, the Board is aware that the evidence is convoluted and confusing and overlapping as to the Veteran's claimed condition characterized by syncope and his claimed head disorder, including a seizure disorder, hyperventilation syndrome, anxiety reaction with hyperventilation, or any other disorder productive of nervous shakes.

Regarding the Veteran's claimed head disorder, including a seizure disorder, hyperventilation syndrome, anxiety reaction with hyperventilation, or any other disorder productive of nervous shakes, the Veteran's testified at his hearing that he believed his "nervous shakes" were the residual of a seizure disorder that was aggravated by a head injury in service. 

In an earlier examination, the examiner noted that the Veteran had only two seizures that were both caused by traumatic brain injury, including one in a motorcycle accident during service.  

Yet, the service treatment records showed that the Veteran had several episodes of "seizures" prior to and during service with no precipitating factor in service. 

In service, the first seizure reportedly occurred during boot camp with several episodes thereafter.  There is no documentation of a motorcycle accident or a traumatic brain injury in service or any indication of another precipitating factor for the claimed "seizures."  

In the September 2013 remand, the Board noted that, while the service treatment records reflected that the Veteran was apparently diagnosed with epilepsy prior to service and concealed this fact at the time of his entrance examination, he was examined on multiple occasions when it was determined that the claimed "seizures" were not actual seizures, but rather manifestations of "hyperventilation syndrome" that EPTE.   

It was also documented that a psychiatric examination was performed in service to determine whether there was a psychogenic underlay to his symptoms. The examination produced a diagnosis of "acute anxiety reaction with symptomatic hyperventilation" and a personality disorder, and the Veteran was recommended for discharge.  

The Board found that a new examination was necessary to consider the evidence of numerous "seizures" in service, rather than a single event in service caused by a head injury and the statement that these claimed "seizures" were determined to actually be manifestations of "hyperventilation syndrome" and anxiety.  

Further, an opinion was requested to determine whether the Veteran's current "nervous shakes" were related to the hyperventilation syndrome or acute anxiety reaction noted in service.

A November 2013 VA mental disorders examination reported a diagnosis of anxiety disorder, NOS (not otherwise specified). The examiner indicated that the Veteran did not have a traumatic brain injury and that, in pertinent part, the Veteran received a general discharge due to a seizure disorder as a result of motorcycle accident.

The Veteran reported that, prior to the military, he experienced no significant mental health problem or traumatic events and that his anxiety and "nervous shakes" began after experiencing a motorcycle accident in 1974 that resulted in his discharge from the military. He reported that he was involved in a motorcycle accident after riding home from work at the San Diego Naval Station.

The examiner opined that the Veteran's anxiety diagnosis was at least as likely as not due to his military service. In this regard, the examiner explained that the Veteran's anxiety and "nervous shakes" began after experiencing a motorcycle accident in 1974 that resulted in him being discharged from the military. 

However, the Board reiterates that there is simply no credible evidence that the Veteran sustained a traumatic brain injury in a motorcycle accident in service. Thus, this opinion also is based on an inaccurate factual premise and is of little probative value. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative). 

In any event, it is unclear whether a VA mental disorders examination was sufficient in and of itself to address all of the Veteran's contentions regarding his claim of service connection for head disorder, including a seizure disorder, hyperventilation syndrome, anxiety reaction with hyperventilation, or any other disorder productive of nervous shakes (i.e., it is unclear as to whether the VA mental disorders examination by itself sufficiently considered the documented evidence of numerous "seizures" in service, rather than a single event in service caused by a head injury and the statement that these claimed "seizures" were determined to actually be manifestations of "hyperventilation syndrome" and anxiety). 

Further, the opinion failed to address whether the Veteran's current "nervous shakes"/anxiety disorder, NOS was related to his hyperventilation syndrome or acute anxiety reaction in service and whether he had any current hyperventilation syndrome or anxiety reaction that were caused or aggravated by service.

Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Given the deficiency of the examination as noted, further opinion is necessary to adequately address etiology of the Veteran's claimed head disorder, including a seizure disorder, hyperventilation syndrome, anxiety reaction with hyperventilation, or any other disorder productive of nervous shakes.

Regarding the Veteran's claimed cervical spine condition, in the prior remand, the Board found that further VA examination was necessary to address the etiology of the cervical spine condition. The November 2013 VA neck (cervical spine) conditions examination reflects a diagnosis of neck DJD (degenerative joint disease). The examiner noted that the claims file had been reviewed.

The examiner seemed to indicate that the cervical spine disorder was related to service even though there was a lack of credible evidence that the Veteran was involved in a motorcycle accident during service. The examiner also noted the documentation of hyperventilation syndrome in service and the Veteran's reports of falling during these spells. 

The examiner concluded that it was plausible that the Veteran could have fallen during the spells. However, the examiner concluded that, without definitive documentation of falling, an opinion as to whether the current neck disorder was related to falls in service (in-service injury) could not be offered without resorting to mere speculation. 

The Board finds this opinion contradictory. In one statement the examiner indicated that the cervical spine disorder was at least as likely as not related to service. In another statement the examiner concludes that an opinion cannot be offered without to speculation due to the lack of definitive documentation in the service treatment records.

In this case, the Board recognizes that the Veteran did experience fainting spells in service diagnosed as hyperventilation syndrome. The Board notes that the Veteran reported in his service treatment records that he would start to feel weak, lose feeling in his limbs and ultimately lose consciousness during the spells. To that extent, the Board accepts the Veteran's report of falling during his episodes of hyperventilation syndrome to be competent and credible. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007); Layno v. Brown, 6 Vet. App. 465 (1994).

Given that the VA examinations did not adequately address the Veteran's lay assertions regarding falling during his fainting spells, a remand is needed to opinion an opinion as to the likely etiology of the Veteran's claimed cervical spine disorder. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action to obtain an addendum opinion as to the nature and likely etiology of the claimed syncope from the VA examiner who conducted the March 2014 examination or from a suitable substitute.  The entire claims file should be made available for review by the examiner.  If the examiner determines an examination is required, such an examination shall be provided.  

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any disability manifested by syncope had its clinical onset during service or otherwise was due to incident or event in service, to include heat exposure.

To the extent that the Veteran is found to have a current diagnosis of syncope, the examiner should  explain whether it is related to the hyperventilation syndrome exhibited during service. 

The examiner must provide a complete rationale for all opinions or conclusions reached. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  

2. The RO also should take all indicated action to obtain an addendum opinion regarding the nature and likely etiology of the claimed "nervous shakes" from the VA examiner who conducted the November 2013 examination or from a suitable substitute.  The entire claims file should be made available for review by the examiner.  If the examiner determines an examination is required, such an examination shall be provided.    

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current disability manifested by nervous shakes had its clinical onset during service or otherwise was due to event or incident of service, to include the "hyperventilation syndrome" or "anxiety reaction with symptomatic hyperventilation" that was identified during service.  

The examiner must provide a complete rationale for all opinions or conclusions reached. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  

3. Finally, the RO should take all indicated action to obtain an addendum opinion to determine the nature and likely etiology of the claimed cervical spine condition from the VA examiner who conducted the November 2013 examination or from a suitable substitute. The entire claims file should be made available for review by the examiner.  If the examiner determines an examination is required, such an examination shall be provided.    

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine disability had its clinical onset during service or otherwise was due to an injury or other event or incident of that service.  
  
The examiner must provide a complete rationale for all opinions or conclusions reached. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  

4. After completing all indicated development, the RO should readjudicate the claims on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

